Citation Nr: 0624497	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  05-03 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for an adjustment disorder 
with depressive features, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision of 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

The occupational and social impairment from the veteran's 
adjustment disorder most nearly approximates reduced 
reliability and productivity.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 50 percent, 
but not higher, for an adjustment disorder with depressive 
features have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9440 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in April 2004, prior to its initial adjudication of 
the claim.  Although the originating agency did not 
specifically request the appellant to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and request him to submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on the veteran's 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that an 
increased rating is warranted for the veteran's psychiatric 
disability; however, the Board will not be assigning the 
effective date for the increased rating.  The RO will have 
the opportunity to provide notice concerning the effective-
date element of the claim before deciding that element of the 
claim.  

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such available evidence.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A rating of 30 percent is warranted for a chronic adjustment 
disorder if there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9440.

A 50 percent rating is warranted for an adjustment disorder 
if it is productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9440.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9440.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9440.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is indicated where there are, "Serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job."  Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

VA outpatient treatment records from October 2003 to March 
2004 show that the veteran complained of feeling irritable, 
argumentative, angry, and anxious.  He experienced nightmares 
and had recently felt more depressed than usual due to his 
wife's hospitalization.  The veteran was noted to work as a 
volunteer.  Also of record is a February 2004 statement from 
the veteran's VA psychiatrist who noted that the veteran was 
currently diagnosed with depression directly related to his 
impaired hearing.  The veteran's psychiatrist concluded that 
the veteran's condition has not shown any improvement.  

In May 2004 the veteran was afforded a VA psychiatric 
examination to determine the degree of severity of his 
psychiatric disorder.  He described feeling very depressed 
and anxious in addition to being argumentative and irritable.  
He stated that his depressed mood and anxiety were related to 
his loss of hearing and the negative impact this has had on 
his ability to form relationships with others.  He had some 
passive suicidal ideation but no current plans or intent to 
commit suicide.  There was no evidence of impairment of his 
thought process or communication, and his speech was 
relevant, logical, and coherent.  He denied experiencing 
delusions, hallucinations, panic attacks, or having obsessive 
thoughts or engaging in ritualistic behavior.  The veteran 
described being forgetful and having trouble concentrating.  
He also indicated that he had serious sleep impairment.  He 
stated that he worked as a volunteer in the VA hospital in 
Brooklyn and had not missed a significant amount of time from 
work due to his depression.  The examiner noted that the 
veteran had been married for 62 years and had children and 
grandchildren and was close to his family.  The examiner 
assigned a GAF score of 50 and diagnosed the veteran with a 
non-specific depressive disorder.

The Board finds that the veteran's depressive disorder more 
nearly approximates the criteria for a 50 percent rating than 
those for a 30 percent rating.  In this regard, the Board 
notes that the GAF score of 50 is indicative of significantly 
more impairment than the occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks contemplated by a 30 percent rating.  
Moreover, the suicidal ideation noted at the VA examination 
is a symptom identified under the criteria for a 70 percent 
rating and clearly is not contemplated by the assigned 
evaluation.  The record shows that the disability is 
productive of disturbances of motivation and mood, as well as 
difficulty in establishing and maintaining effective work and 
social relationships.  Accordingly, a 50 percent rating is in 
order for the disability.

The Board has determined that a rating in excess of 50 
percent is not in order because the occupational and social 
impairment from the disability does not more nearly 
approximate the deficiencies in most areas required for a 70 
percent rating than the reduced reliability and productivity 
contemplated by a 50 percent rating.  In this regard, the 
Board notes that with the exception of suicidal ideation and 
some impairment of impulse control, none of the symptoms 
associated with a rating in excess of 50 percent has been 
shown by the medical evidence.  In addition, the veteran has 
a close relationship with his family and continues to 
volunteer at the VA hospital without missing significant 
amounts of time due to his disorder.  Accordingly, a rating 
in excess of 50 percent is not in order.  


ORDER

Entitlement to a 50 percent rating for an adjustment disorder 
with depressive features is granted, subject to the criteria 
applicable to the payment of monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


